Mr. Justice Stone, also dissenting: •I concur in the foregoing dissent of Mr. Justice Carter, and do not concur in the opinion adopted in this case for the further reason that I am of the opinion that the application of the Australian Ballot law to elections for the formation of community high school districts, as held by the opinion, is class legislation, as the Australian Ballot law is not made to apply to all high schools of the same class. Section 85 of the School law provides for elections concerning the organization of township high schools, called by the trustees of schools. The elections to organize such districts are provided for in section 85 and are to be conducted by the boards of trustees under the provisions of the general School law. No reference is made to the Australian Ballot law or any part thereof. Section 87 of the School law provides for the creation of township high schools by two or more townships or two or more districts, and the elections provided for such organization are to be under section 85 of the School law. Section 88 of the School law provides for the organization of high school districts from parts of adjoining townships. The elections provided for in the organization of such districts are under the general School law and no reference is made to the Ballot law. The high schools provided for under sections 85, 87 and 88, as well as the community high schools under section 89a, are all four-year high schools requiring the same general course of study and are high schools of the same class when organized. The territory comprised in high school districts organized under the three preceding sections may be of equal or even greater extent than that in community high school districts, and therefore the basis of difference in classification given in the opinion, as applied to these various high schools, does not exist, yet in the elections for the organization of these schools the Australian ballot system is made to apply to but one kind of schools,—that is, community high schools organized under section 89a. There clearly can be no rational difference which would form a basis for a different classification of these high schools so as to permit the enactment of a law applicablevto one and not applicable to all of them, and the act applying the Australian Ballot law, or sections 22 or 23 thereof, to elections in community high school districts is clearly class legislation.